Citation Nr: 0520937	
Decision Date: 08/03/05    Archive Date: 08/17/05	

DOCKET NO.  97-23 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's income is excessive for nonservice-
connected disability pension benefits. 

(The issue of entitlement to service connection for a 
dysthymic disorder is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDING OF FACT

During 1996 the veteran's annual countable income consisted 
of his Social Security benefits; this amount exceeded $8,246.  


CONCLUSION OF LAW

The veteran's countable annual income is in excess of the 
limit for payment of improved disability pension benefits.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing regulations provide that payments of any kind from 
any source shall be counted as income in the year in which 
received unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271(a) (2004).  This would include 
recurring income such as Social Security benefits.  Id.  

The maximum annual income limitation for a veteran from 
December 1, 1995, was $8,246.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.23 (2004); M21-1, Part 1.

The veteran submitted his claim in 1996.  The record 
indicates that at that time he was receiving Social Security 
benefits in the annual amount of $9,921.  

Therefore, the evidence reflects that the veteran's annual 
income, in 1996, was in excess of the maximum annual income 
limitation of $8,246, effective December 1, 1995.  Therefore, 
a preponderance of the evidence supports the conclusion that 
the veteran's countable annual income exceeded the maximum 
yearly limit.  Accordingly, a preponderance of the evidence 
is against the veteran's claim of entitlement to improved 
disability pension benefits because his income is excessive.  

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-rounded claim, redefined the obligations of 
the VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b)(c) (2004).

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  In 
this case, however, the December 2003 notice to the veteran 
was not provided prior to the January 1997 decision.  The 
Court acknowledged in Pelegrini, at 120, that where the 
veteran was not provided with notice prior to the initial AOJ 
decision, the veteran was entitled to content complying 
notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  It 
would have been impossible to have provided the notice prior 
to the 1997 decision because the VCAA had not yet been 
enacted.  Although the notice was provided to the veteran 
after the initial adjudication, the veteran has not been 
prejudiced thereby.  VCAA notice was provided to the veteran 
via a letter in December 2003 and in a supplemental statement 
of the case issued in 2004.  The supplemental statement of 
the case also provided the veteran with VCAA implementing 
regulations.  Further, the content of the notices provided to 
the veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 
120-121.

The aforementioned VCAA letter, together with the statement 
of the case and supplemental statements of the case, informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claim.  He was 
informed to advise VA of any evidence or information that he 
believed would support his claim and informed that he should 
provide such evidence or information to VA if it was in his 
possession.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary on the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.

With respect to the VA's duty to assist, it appears that all 
available information has been obtained.  The veteran is in 
receipt of Social Security disability benefits and there is 
no indication that he has any unreimbursed medical expenses 
that would result in a reduction of his annual countable 
income.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.   




ORDER

The veteran is not entitled to improved disability pension 
benefits based upon his income, and the appeal is denied.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


